ON REHEARING.
Strahan, J.
Counsel for appellants have filed an elaborate petition for a rehearing, which has received a careful examination by the court. We have not deemed it necessary to pass upon the question of parties raised by the demurrer, for the reason it had no influence in reaching the conclusions already announced, nor is it important in the case. Nor did we deem it necessary to pass upon the power of the county court after the term to set aside or *88vacate a final accounting made by an executor or administrator or the decree approving it, for the reason such decree is only primary evidence of the correctness of the account as thereby settled and allowed. (1 Hill’s Code, sec. 1175.) And primary evidence is that which suffices for the proof of a particular fact until contradicted or overcome by other evidence. (1 Hill’s Code, sec. 674.)
Under these sections of the code, a decree approving a final account is not conclusive, but prima facie evidence only. Besides, after an executor has settled an estate after notice to all persons interested, and especially after his •death, the burden of proving error ought to be shifted to those who assail it.
Undoubtedly, if W. A. Baskett, at the time of his death, was indebted to the estate of G. J. Baskett, deceased, the administrator of the latter estate might present a claim against the estate of the former, and prosecute it to pay.ment like any other claim; or he might probably, after a proper accounting in the county court, and the failure of the sureties of the deceased administrator to pay, maintain the proper action on the bond of the deceased administrator, and recover such damages as the estate he represents has sustained by reason of the alleged defaults of his predecessor. But these are matters upon which the court does not now express an opinion, further than to say that the appellant is not without remedy if W. A. Baskett failed in his duty as executor of his father’s will. But on the record before us, we are satisfied with the opinion already announced, and it must be adhered to.
Let the petition for a rehearing be overruled.